Title: To George Washington from Brigadier General William Thompson, 27 April 1776
From: Thompson, William
To: Washington, George



Sir.
Albany 27th Apr: 1776.

I arrived here on Thursday, and the whole party got up yesterday—Col. Greaton’s Regiment march’d Yesterday, and I

have ordered Col. Patterson’s to follow him to day, Bond’s Tomorrow, and Poor’s on Monday, but as there are not more Boats than will transport the Baggage of one Regiment at a time, and those Boats can’t go to the half moon and return the same day, I am apprehensive that I shall not be able to march more than one Regiment in two days.
I passed Fort Montgomery in the Night and had not an opportunity of viewing it, but from what I can learn it would be proper to send an Engineer there, to see how the works are laid out and the plan executed.
Col. Baldwin writes your Excellency concerning intrenching Tools, and Capn Badlam writes to General Gates about Artillery Men &c.—The Bearer Capn Van Buren will immediately proceed to this place with such articles as you may think proper to order for Canada, and I beleive every thing they have mentioned is very much wanted.
As soon as Col. Patterson’s Regiment marches from hence, I shall go to the Half Moon and see that Carriages are provided to forward the Troops from that Place, and shall take every method in my power to reach Quebec as soon as possible, tho’ from the many carrying places and embarkations I am doubtful whether we shall arrive in less than three weeks.
I have not heard any Intelligence from Canada that can be depended on, but beleive if I can get to Quebec with my party, before Gen. Carleton receives reinforcements all will be well.
I understand that Cash is much wanted and pork very scarce to the Northward. I hope a sufficient Quantity of both will be sent us.
Dr Adams of the 8th Regiment, having resign’d, Col. Poor requests Mr Wm Parker may be appointed in his stead if agreable to your Excellency. I am Yr Excellency’s Most obedient Hble Servant

Wm Thompson

